Title: To Alexander Hamilton from Daniel Jackson, 6 March 1800
From: Jackson, Daniel
To: Hamilton, Alexander


          
            Sir,
            Newport March 6th. 1800
          
          I have received yours of the 19th. and 25th. February. I enclose you a letter received from Capt. Stoddard and Capt. Henry, which they wish me to communicate, and a copy of my orders on the Agent to the Contractor at this place, which he informs me shall be complied with, and the article of Vinegar be delivered, till he hears from the Contractors: however if the General orders of last year is binding of this on the Contractors of this year, the appointment of some person here, by the Commanding General to make the necessary purchases agreeably to a stipulation in the Contract, in case of a failure or deficiency of provisions, no difficulty will occur in the issues of fresh meat, and other articles to which we are entitled.
          I am very respectfully Sir Your obedient Servant.
          
            D. Jackson
          
          Major Genl. Hamilton.
        